                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           ATHENS DIVISION

STEPHEN R. COLLETT and FELICITY *
COLLETT,
                                *
     Plaintiffs,
                                *
vs.
                                *         CASE NO. 3:18-CV-66 (CDL)
OLYMPUS CORPORATION and
ADVANCED STERILIZATION          *
PRODUCTS,
                                *
     Defendants.
                                *

                              O R D E R

     Presently pending before the Court is Olympus Corporation’s

motion to dismiss and Plaintiffs’ motion for leave to amend their

Complaint.   As discussed, the motion to dismiss (ECF No. 32) is

granted, and Plaintiffs’ claims against Olympus Corporation are

dismissed for lack of personal jurisdiction.    Plaintiffs’ motion

for leave to amend (ECF No. 41) is granted to the extent set forth

in this Order.

I.   Motion to Dismiss

     Olympus Corporation is a Japanese corporation headquartered

in Japan.    Olympus Corporation seeks dismissal of Plaintiffs’

claims against it based on lack of personal jurisdiction.     As a

preliminary matter, Plaintiffs argue that the motion to dismiss is

moot because their Second Amended Complaint superseded the First

Amended Complaint.    But, as discussed in more detail infra § II,
Plaintiffs did not receive leave of the Court or consent of the

Defendants before filing their Second Amended Complaint, so it is

not the operative Complaint.

       In this diversity case, the Court may exercise personal

jurisdiction    over    a     non-resident       defendant     only     if    (1)

jurisdiction is appropriate under the long-arm statute of Georgia

(the   state   where   the    Court      sits)   and   (2)   the   exercise    of

jurisdiction does not violate the Due Process Clause                     of the

Fourteenth Amendment to the United States Constitution.                 Diamond

Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593 F.3d 1249,

1257-58 (11th Cir. 2010).           “A plaintiff seeking the exercise of

personal   jurisdiction      over    a   nonresident    defendant     bears   the

initial burden of alleging in the complaint sufficient facts to

make out a prima facie case of jurisdiction.”            Id. at 1257 (quoting

United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir.

2009)).    “Where, as here, the defendant challenges jurisdiction by

submitting affidavit evidence in support of its position, ‘the

burden traditionally shifts back to the plaintiff to produce

evidence supporting jurisdiction.’” Id. (quoting Mazer, 556 F.3d

at 1274). “Where the plaintiff’s complaint and supporting evidence

conflict with the defendant’s affidavits, the court must construe

all reasonable inferences in favor of the plaintiff.” Id. (quoting

Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269

(11th Cir. 2002)).


                                         2
      Under Georgia’s long-arm statute, Georgia courts may exercise

personal      jurisdiction       over   a       nonresident         defendant    if    the

defendant, “in person or through an agent”:

      (1) Transacts any business within this state;

      (2) Commits a tortious act or omission within this state,
      except as to a cause of action for defamation of
      character arising from the act; [or]

      (3) Commits a tortious injury in this state caused by an
      act or omission outside this state if the tort-feasor
      regularly does or solicits business, or engages in any
      other persistent course of conduct, or derives
      substantial revenue from goods used or consumed or
      services rendered in this state[.]

O.C.G.A. § 9-10-91.

      In their First Amended Complaint, Plaintiffs summarily allege

that Olympus Corporation “transacts business within [Georgia], has

committed a tortious act or omission within this state, and/or has

committed a tortious injury in this state caused by an act or

omission outside of this state.”                1st Am. Compl. ¶ 7, ECF No. 11;

accord Proposed 2d Am. Compl. ¶ 10, ECF No. 40 (same).                      Plaintiffs

further    allege    that    Olympus    Corporation            “regularly       does    and

solicits business, and engages in other persistent courses of

conduct, and derives substantial revenue from services rendered in

the State of Georgia.”           1st Am. Compl. ¶ 8.                Plaintiffs’ claims

are   based    in   part    on   alleged        defects   in    a    colonoscope       that

Plaintiffs allege was “designed, manufactured and sold as new by

Olympus [Corporation].”           Id. ¶ 19; Proposed 2d Am. Compl. ¶ 22

(alleging that the colonoscope was designed, manufactured, and


                                            3
sold by “Olympus,” which includes Olympus Corporation, Olympus

Medical Systems Corporation, and Olympus America Inc.).

    In response, Olympus Corporation submitted an affidavit that

states, in relevant part:

    * A separate and distinct entity called Olympus Medical
    Systems Corporation designed and manufactured the
    colonoscope at issue in this action.

    * Olympus Corporation is a separate and distinct legal
    entity from the other Olympus companies.

    * Olympus Corporation    does   not   transact   or   conduct
    business in Georgia.

    * Olympus Corporation does not employ agents or
    representatives in Georgia with respect to medical
    devices.

    * Olympus Corporation is not qualified, licensed, or
    authorized to do business in Georgia.

    * Olympus Corporation does not regularly do or solicit
    business in Georgia.

    * Olympus Corporation does not derive revenue from the
    sale of medical devices to end users in the United
    States.

    * Olympus Corporation has not sold medical products into
    Georgia and has not executed a sales, maintenance, or
    repair service contract in Georgia related to medical
    devices.

    * Olympus Corporation has not and does not target
    healthcare providers in Georgia for the sale and
    distribution of medical devices.

    * Olympus Corporation does not purposefully direct its
    business activities to healthcare providers in Georgia.

    * Olympus Corporation has not and does not purposefully
    place medical devices into the stream of commerce in
    Georgia.




                               4
       * Olympus Corporation does not contract with any Georgia
       healthcare providers for the manufacturing, service,
       sales, or marketing of medical equipment.

       * Olympus Corporation has no mailing                      address       or
       telephone number or listing in Georgia.

       * Olympus Corporation maintains no                   accounts      in   any
       financial institutions in Georgia.

       * Olympus Corporation does not pay Georgia taxes.

       * Olympus Corporation does not own any real property
       located in Georgia.

Tashiro Decl. ¶¶ 7, 12-14, 16-17, 23, 25, 29, 31, 33-37, ECF No.

32-2.    Plaintiffs did not submit any evidence to dispute Olympus

Corporation’s declaration that it did not manufacture or sell the

colonoscope, and Plaintiffs did not point to any other facts to

suggest that Olympus Corporation transacted business in Georgia,

committed a tortious act in Georgia, or committed a tortious injury

in     Georgia.           Furthermore,       Plaintiffs       did      not       request

jurisdictional discovery to explore Olympus Corporation’s contacts

with    Georgia.         Rather,    Plaintiffs       now    assert     that    Olympus

Corporation “is the parent company of the company that actually

manufactured        the     colonoscope,”        Olympus        Medical          Systems

Corporation,       and    “the     company    that    markets       and    sells     the

colonoscopes,” Olympus America Inc. Pls.’ Resp. to Olympus Corp.’s

Mot. to Dismiss 2, ECF No. 42.           Plaintiffs do not allege or argue

that    Olympus    Corporation       exercised       such    control      over      these

subsidiaries that any Georgia conduct of the subsidiaries should

be attributed to Olympus Corporation, and they do not allege or


                                         5
argue   that     these   subsidiaries       should   be    treated    as   Olympus

Corporation’s agents for jurisdictional purposes.                     Under these

circumstances, the Court finds that Georgia’s long-arm statute

does not permit jurisdiction.

      Even if Georgia’s long-arm statute permitted jurisdiction,

the Due Process Clause would not.             The Due Process Clause of the

Fourteenth Amendment requires that “individuals have ‘fair warning

that a particular activity may subject [them] to the jurisdiction

of a foreign sovereign[.]’”         Burger King Corp. v. Rudzewicz, 471

U.S. 462, 472 (1985) (first alteration in original) (quoting

Shaffer    v.   Heitner,   433   U.S.   186,     218      (1977)   (Stevens,   J.,

concurring in judgment).          With this “fair warning” requirement,

“the Due Process Clause ‘gives a degree of predictability to the

legal system that allows potential defendants to structure their

primary conduct with some minimum assurance as to where that

conduct will and will not render them liable to suit[.]’” Id.

(quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297

(1980)).      The courts recognize two types of jurisdiction that are

consistent with the Due Process Clause: “general or all-purpose

jurisdiction, and specific or case-linked jurisdiction.”                   Goodyear

Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

The   Court     may   exercise   general     jurisdiction      over    a   foreign

corporation if the corporation has contacts with Georgia that “are

so ‘continuous and systematic’ as to render [it] essentially at


                                        6
home in” Georgia.       Id. (quoting Int’l Shoe Co. v. Washington, 326

U.S. 310, 317 (1945)). “The ‘paradigm all-purpose forums’ in which

a   corporation    is    at   home   are     the   corporation’s    place     of

incorporation and its principal place of business.”             Waite v. All

Acquisition Corp., 901 F.3d 1307, 1317 (11th Cir. 2018), cert.

denied sub nom. Waite v. Union Carbide Corp., No. 18-998, 2019 WL

400831 (U.S. Mar. 25, 2019).            Here, neither the First Amended

Complaint nor the proposed Second Amended Complaint alleges any

facts to establish general jurisdiction over Olympus Corporation.

     Plaintiffs also did not establish specific jurisdiction.

“Where a forum seeks to assert specific jurisdiction over an out-

of-state defendant who has not consented to suit there,” the Due

Process Clause’s “‘fair warning’ requirement is satisfied if the

defendant has ‘purposefully directed’ his activities at residents

of the forum . . . and the litigation results from alleged injuries

that ‘arise out of or relate to’ those activities.”                Burger King

Corp., 471 U.S. at 472 (footnote omitted) (quoting Keeton v.

Hustler Magazine, Inc., 465 U.S. 770, 774 (1984), then Helicopteros

Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984).

“Thus ‘[t]he forum State does not exceed its powers under the Due

Process   Clause   if    it   asserts       personal   jurisdiction    over   a

corporation that delivers its products into the stream of commerce

with the expectation that they will be purchased by consumers in

the forum State’ and those products subsequently injure forum


                                        7
consumers.” Id. (quoting World-Wide Volkswagen Corp., 444 U.S. at

297–98.

      Here,      Plaintiffs      did   originally         allege     that   Olympus

Corporation manufactured and sold the colonoscope at issue in this

action.     But, as discussed above, Plaintiffs did not submit any

evidence to dispute Olympus Corporation’s declaration that it did

not manufacture or sell the colonoscope or otherwise purposefully

direct     its    activities     toward       Georgia     residents.        Rather,

Plaintiffs       now   contend     that       two     subsidiaries     of   Olympus

Corporation purposefully directed their activities toward Georgia

residents.       Again, Plaintiffs do not allege or argue that these

subsidiaries’ conduct should be imputed to Olympus Corporation or

that the subsidiaries should be treated as Olympus Corporation’s

agents for jurisdictional purposes.                 For these reasons, the Court

concludes that Plaintiffs did not meet their burden of establishing

specific    jurisdiction       over    Olympus       Corporation.      Given   that

Plaintiffs did not request jurisdictional discovery to explore

Olympus Corporation’s contacts with Georgia for the purpose of

opposing Olympus Corporation’s motion to dismiss, the Court grants

Olympus Corporation’s motion to dismiss for lack of personal

jurisdiction (ECF No. 32).

II.   Motion for Leave to Amend

      Plaintiffs originally brought this action against “Olympus

Optical Co., Ltd.” and Advanced Sterilization Products (“ASP”).


                                          8
Before Plaintiffs served Olympus Optical Co., Ltd., ASP filed a

motion to dismiss.     Plaintiffs filed a First Amended Complaint

within twenty-one days, and ASP withdrew its motion to dismiss the

original Complaint and filed a motion to dismiss the First Amended

Complaint, which the Court later denied.    While ASP’s motion to

dismiss was pending, Olympus Optical Co., Ltd. filed a corporate

disclosure statement stating that it changed its name to Olympus

Corporation in 2003.   Based on that disclosure, the Court entered

a text order granting Plaintiffs leave to amend their complaint to

reflect the change.     Text Order (Dec. 5, 2018), ECF No. 36.

Plaintiffs filed a Second Amended Complaint in accordance with

that text order.     The Second Amended Complaint includes claims

against two subsidiaries of Olympus Corporation—Olympus America

Inc. and Olympus Medical Systems Corporation—because Plaintiffs

now assert that these subsidiaries manufactured, marketed, and

sold the colonoscope at issue in this action.    Plaintiffs did not

receive leave from the Court or consent from Defendants before

attempting to join two new Defendants in        the Second Amended

Complaint.   Although Plaintiffs argue that they were permitted to

file the Second Amended Complaint as a matter of course, they also

filed a motion for leave to file the Second Amended Complaint.

Defendants oppose the amendment, arguing that it is futile.

     Under Federal Rule of Civil Procedure 15(a), a “party may

amend its pleading once as a matter of course within” twenty-one


                                 9
days after serving it or within twenty-one days after service of

a Rule 12(b) motion to dismiss.           Fed. R. Civ. P. 15(a)(1) (emphasis

added); cf. Williams v. Bd. of Regents of Univ. Sys. of Ga., 477

F.3d 1282, 1292 (11th Cir. 2007) (concluding, under the pre-2009

version of Rule 15, that a plaintiff had a right to file a first

amended   complaint   as    a    matter    of   course     with   regard    to   the

defendants who had filed motions to dismiss but not answers).1                   “In

all other cases, a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.”                     Fed. R.

Civ. P. 15(a)(2).     Plaintiffs argue that because they filed their

Second Amended Complaint within twenty-one days after Olympus

Corporation   filed   its       motion    to    dismiss,    the   amendment      was

permitted as a matter of course.                Plaintiffs did not cite any

authority for their argument that a plaintiff who has already filed

a first amended complaint as a matter of course may file a second

amended complaint as a matter of course under Rule 15.                     And, the

Eleventh Circuit has concluded that even if a plaintiff has a right

to amend as a matter of course, the plaintiff waives that right if

he files a motion to amend and thereby invites the district court



1
  “Former Rule 15(a) addressed amendment of a pleading to which a
responsive pleading is required by distinguishing between the means used
to challenge the pleading. Serving a responsive pleading terminated the
right to amend.     Serving a motion attacking the pleading did not
terminate the right to amend, because a motion is not a ‘pleading’ as
defined in Rule 7. The right to amend survived beyond decision of the
motion unless the decision expressly cut off the right to amend.” Fed.
R. Civ. P. 15(a) advisory committee’s note to 2009 amendment.


                                         10
to review his proposed amendments. Coventry First, LLC v. McCarty,

605 F.3d 865, 869–70 (11th Cir. 2010) (per curiam).                      The Court

will therefore consider the merits of Plaintiff’s motion for leave

to amend.

       Rule 15(a) requires that the Court “freely give leave [to

amend] when justice so requires.”            Fed. R. Civ. P. 15(a)(2).        But,

“a district court may properly deny leave to amend the complaint

under Rule 15(a) when such amendment would be futile.”                   Williams,

477 F.3d at 1292 n.6 (quoting Hall v. United Ins. Co. of Am., 367

F.3d 1255, 1262–63 (11th Cir.2004)).             Defendants argue that the

amendment would be futile as to Olympus Corporation and Olympus

Medical   Systems     Corporation     because    the     Court   lacks    personal

jurisdiction over those two Defendants.               For the reasons set forth

above in Section I, the Court agrees that the proposed amendment

with   regard    to   Olympus      Corporation   would      be   futile    because

Plaintiffs      did   not   meet    their    burden    of   producing     evidence

supporting jurisdiction over Olympus Corporation, and they did not

request jurisdictional discovery to explore Olympus Corporation’s

contacts with Georgia.        Plaintiffs may not amend their Complaint

to revive the claims against Olympus Corporation that have been

dismissed.

       The Court finds, however, that it would not be futile for

Plaintiffs to amend their Complaint to add claims against Olympus

Medical Systems Corporation.          Olympus Medical Systems Corporation


                                        11
did not point to an affidavit or other evidence to challenge

personal jurisdiction, so the Court must accept the allegations of

the proposed Second Amended Complaint as true for purposes of

deciding   whether   the   amendment      would   be   futile   for    lack   of

sufficient jurisdictional allegations.            See Posner v. Essex Ins.

Co., 178 F.3d 1209, 1215 (11th Cir. 1999) (per curiam) (accepting

allegations that were not contradicted by an affidavit as true in

evaluating the jurisdictional issue).             In their proposed Second

Amended Complaint, Plaintiffs allege that:

    * Olympus   Medical   Systems   Corporation  manufactured   the
    colonoscope at issue in this case. Proposed 2d Am. Compl. ¶ 22.

    * Olympus Medical Systems (and Olympus America Inc.) transacts
    business in Georgia, committed a tortious act or omission in
    Georgia, and committed a tortious injury in Georgia. Id. ¶ 10.

    * Olympus Medical Systems “regularly does and solicits
    business, and engages in other persistent courses of conduct,
    and derives substantial revenue from services rendered in the
    State of Georgia.” Id. ¶ 11.

    * Olympus Medical Systems Corporation (and Olympus America
    Inc.) distributed the colonoscope into the stream of commerce
    and the colonoscope was expected to and did reach Athens
    Gastroenterology Association in Athens, Georgia without
    substantial change to its condition. Id. ¶¶ 64-68, 73, 107.

These   allegations,    taken   as   true   and    drawing   all     reasonable

inferences   in   Plaintiffs’   favor,      are   sufficient    to    establish

personal jurisdiction under Georgia’s long-arm statute and the Due

Process Clause.2       Plaintiffs shall be permitted to amend their


2
  In reaching this conclusion, the Court did not rely on Plaintiffs’
evidence that Olympus Medical Systems Corporation consented to personal
jurisdiction in one case in the U.S. District Court for the District of


                                     12
Complaint    to    add    Olympus       Medical    Systems     Corporation      as   a

Defendant.    This ruling shall not preclude Olympus Medical Systems

Corporation       from    filing    a     dispositive      motion   on     personal

jurisdiction grounds.

       Defendants do not dispute that the Court may exercise personal

jurisdiction over Olympus America Inc., which is registered to do

business in Georgia.        Defendants do argue that the proposed Second

Amended Complaint fails to remedy “pleading deficiencies” in the

First Amended Complaint and that the amendment should therefore be

denied as futile.        They argue, as ASP did in its motion to dismiss,

that    Georgia’s    two-year       statute       of   imitations   bars     all     of

Plaintiffs’ claims and that the discovery rule does not apply.

The Court previously rejected these arguments when it denied ASP’s

motion to dismiss.         Collett v. Olympus Optical Co., No. 3:18-CV-

66 (CDL), 2018 WL 6517442, at *3-*5 (M.D. Ga. Dec. 11, 2018).

Defendants also argue that Plaintiffs do not allege plausible

negligence or product liability claims against Olympus Medical

Systems Corporation or Olympus America Inc.                But Plaintiffs allege

that these Defendants manufactured and sold a colonoscope that was

defective    because      it    allowed    infectious      materials,     including

viruses,     to   become       trapped    in   nooks     and   crannies    of      the


New Jersey when it pled guilty to introducing misbranded medical devices
into interstate commerce. Olympus Medical Systems Corporation’s consent
to jurisdiction in an unrelated case in another jurisdiction does not
establish that Olympus Medical Systems Corporation consented to
jurisdiction here.


                                          13
colonoscope; that the entrapped infectious materials could not be

disinfected by liquid chemical germicides; that the entrapped

infectious materials could be transferred from one patient to

another; that Defendants knew about these issues but failed to

warn medical providers about them; that Defendants did not instruct

medical providers regarding an effective way to sterilize the

colonoscope to prevent the spread of infectious diseases between

patients; and that Mr. Collett’s physicians did not know about the

dangers of the colonoscope.3     Proposed 2d Am. Compl. ¶¶ 44-47, 49.

Plaintiffs   further   allege    that       Mr.    Collett   contracted   human

immunodeficiency virus from an improperly disinfected colonoscope

manufactured and sold by Olympus Medical Systems Corporation and

Olympus America Inc.     Based on these allegations, the Court is

satisfied that Plaintiffs adequately allege negligence and product

liability claims against Olympus Medical Systems Corporation and

Olympus America Inc.    The Court also rejects Defendants’ argument

that the allegations do not put Defendants on notice of what

allegations are being made against each Defendant.              At this point,

Plaintiffs   are   alleging     that        both   Olympus   Medical   Systems

Corporation and Olympus America Inc. were involved in the design,

manufacture, and sale of the colonoscope.            Defendants contend that



3 Plaintiffs allege that the properties of the colonoscope that caused
it to trap infectious materials were the result of a design defect and
a manufacturing defect.    The question whether the evidence supports
either type of claim will not be ripe until after discovery.


                                       14
these    allegations       are   implausible.               At    this   stage   in    the

litigation, however, the Court is not required to divine what

Plaintiffs may plausibly be able to prove.                         Instead, the Court

must be satisfied that the complaint includes enough factual

allegations “to raise a right to relief above the speculative

level” and “raise a reasonable expectation that discovery will

reveal evidence of”          Plaintiffs’ claims.                  Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555-56 (2007).                     The Court may not dismiss

a well-pleaded complaint (or refuse leave to amend) “simply because

‘it strikes a savvy judge that actual proof of those facts is

improbable.’” Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th

Cir. 2007) (quoting Twombly, 550 U.S. at 556).

     Finally,      Defendants         assert       that     Plaintiffs’      fraudulent

misrepresentation and fraudulent concealment claims fail to comply

with the heightened pleading requirements of Federal Rule of Civil

Procedure   9(b).       This     argument          is    unpersuasive.       Plaintiffs

sufficiently stated the facts upon which their fraud claims are

based,    and    they   allege        that        both    Olympus    Medical     Systems

Corporation       and      Olympus       America           Inc.     made    fraudulent

misrepresentations and engaged in fraudulent concealment.                               If

Plaintiffs prove those facts, Plaintiffs will have established the

essential       elements    of    a     fraud           claim    under   Georgia      law.

Accordingly, the Court finds that Plaintiffs should be given leave




                                             15
to add fraud claims against Olympus Medical Systems Corporation

and Olympus America Inc.

                                CONCLUSION

     For the reasons set forth above, Olympus Corporation’s motion

to dismiss (ECF No. 32) is granted, and Olympus Corporation is

dismissed from this action for lack of personal jurisdiction.

Plaintiffs’ motion for leave to amend (ECF No. 41) is granted to

the extent set forth in this Order; Plaintiffs shall be permitted

to amend their Complaint to add claims against Olympus Medical

Systems Corporation and Olympus America Inc.            Within seven days of

today’s   Order,   Plaintiffs    shall     file    an    amended   Complaint

consistent with today’s rulings.        For the sake of clarity, the new

Complaint shall be labeled Third Amended Complaint.             The stay of

the Rules 16/26 requirements is lifted.           The parties shall submit

a joint proposed scheduling/discovery order within twenty-eight

days of today’s Order.

     IT IS SO ORDERED, this 19th day of April, 2019.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        CHIEF U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA




                                   16
